Title: Thomas Jefferson to Joseph C. Cabell, 9 September 1817
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Poplar Forest.
Sep. 9. 17.
                    
                    I promised you that I would put into the form of a bill my plan of establishing the elementary schools, without taking a cent from the literary fund. I have had leisure at this place to do this, & now send you the result. if 12. or 1500. schools are to be placed under one general administration, an attention so divided will amount to a dereliction of them to themselves. it is surely better than then to place each school at once under the care of those most interested in it’s conduct. in this way the literary fund is left untouched to compleat at once the whole system of education, by establishing a college in every district of about 80. miles square, for the 2d grade of education, to wit, languages antient and modern, and for the 3d grade a single university, in which the sciences shall be taught in their highest degree.
                    I should apologise perhaps for the style of this bill. I dislike the verbose & intricate style of the modern English statutes, whi and in our revised code I endeavored to restore it to the simple one of the antient statutes, in such original bills as I drew in that work. I suppose the reformation has not been acceptable, as it has been little followed. you however can easily correct this bill to the taste of my brother lawyers, by making every other word a ‘said’ or ‘aforesaid,’ and saying every thing over 2. or 3. times, so as that nobody but we of the craft can untwist the diction, and find out what it means; and that too not so plainly but that we may conscientiously divide, one half on each side. mend it therefore in form and substance to the orthodox taste, & make it what it should be; or, if you think it radically wrong, try something else, & let us make a beginning in some way. no matter how wrong; experience will amend it as we go along, and make it effectual in the end.
                    I shall see you of course at our stated Visitation, and hope all the gentlemen will consider Monticello as the rendezvous of the preceding day or evening. I salute you with friendship and respect.
                    Th: Jefferson
                